Citation Nr: 0403336	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for prostatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The appellant appealed, and in March 
2002, the Board denied the claim.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In an Order, 
dated in September 2003, the Court vacated and remanded the 
Board's decision.  

The Board notes that in March 2002 it remanded claims of 
entitlement to service connection for a gastrointestinal 
disorder, a low back disorder, and a disorder of the upper 
region of the back (canal stenosis).  It does not appear that 
the development outlined in the Board's March 2002 REMAND has 
been finished, or that the RO has readjudicated these issues.  
These issues are therefore deferred pending development and 
readjudication by the RO.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

This claim was initially denied by the RO in November 1997.  
It does not appear that the veteran has been notified of the 
information necessary to substantiate his claim and of his 
duties to provide evidence.  See 38 C.F.R. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
see also Huston v. Principi, 17 Vet. App. 195 (2003) 
(applying the VCAA to claims for earlier effective dates).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC. for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should specifically 
address whether the March 1972 
application may form a basis for the 
assignment of an earlier effective date 
for service connection for prostatitis.  
If an earlier effective date for service 
connection for prostatitis remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




